Order entered Novem her 16, 2012


                                        /     ?



                                            •••/.•;    •.
                                        \f            /

                                             In The
                                  Qlourt at !1ppcat
                         fitttj itrict of ZEtxa at afta
                                    No. 05-12-00899-CV

                          KELLY J. STONEBRAKER, Appellant

                                               V.

    FEI)ERAL NATIONAL MORTGAGE ASSOCIATION, ITS SUCCESSORS AND
                         ASSIGNS, Appellee

                      On Appeal from the County Court at Law No 5
                                   Collin County, Texas
                         Trial Court Cause No. 0055-00410-2012

                                            ORD ER

       The Court has before it appellant’s November 14. 2012 motion for extension of time to

correct defective appellant’s brief and to tile appellant’s brief. The Court GRANTS the motion

and ORDERS appellant to file his amended brief by December 13. 2012.




                                                      MOLLY
                                                      JUSTICE